IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43304

JEREMY STEVEN MEREDITH,                           )    2017 Unpublished Opinion No. 413
                                                  )
       Petitioner-Appellant,                      )    Filed: March 21, 2017
                                                  )
v.                                                )    Stephen W. Kenyon, Clerk
                                                  )
STATE OF IDAHO,                                   )    THIS IS AN UNPUBLISHED
                                                  )    OPINION AND SHALL NOT
       Respondent.                                )    BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment dismissing petition for post-conviction relief, affirmed.

       Jeremy S. Meredith, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Chief Judge
       Jeremy Steven Meredith appeals from the district court’s judgment dismissing his
petition for post-conviction relief. We affirm.
                                                  I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Meredith pled guilty to felony operating a motor vehicle while under the influence of
alcohol, Idaho Code §§ 18-8004, 18-8005(6). The district court sentenced Meredith to a unified
term of ten years with three years determinate and retained jurisdiction. Following the period of
retained jurisdiction, the district court held a rider review hearing at which the district court
relinquished jurisdiction and executed Meredith’s original sentence. Meredith appealed, and in
an unpublished decision, this Court affirmed the district court’s order relinquishing jurisdiction.
State v. Meredith, Docket No. 41468 (Ct. App. July 22, 2014).



                                                  1
       Meredith filed a petition for post-conviction relief and moved for appointment of counsel.
The district court appointed counsel who filed an amended petition for post-conviction relief.
The amended petition asserted three claims of ineffective assistance of counsel: (1) deficiency in
failing to file a motion to suppress a forced blood draw; (2) deficiency in failing to obtain a
mental health evaluation for sentencing; and (3) deficiency in failing to adequately investigate
the case and advise Meredith prior to Meredith pleading guilty.
       Thereafter, the district court held a hearing on the State’s motion for waiver of
attorney/client privilege. The district court granted the motion and stated that, based on its
review of the amended petition, it would issue a notice of intent to dismiss the first two claims
and set the third claim for evidentiary hearing. Meredith’s counsel asked for leave to amend the
third claim to include related allegations. The State did not object and the district court granted
the request. The district court set the matter for evidentiary hearing on the third claim only,
including any anticipated amendment. Nine days later, Meredith filed a motion to remove his
court-appointed counsel and to correct/supplement his amended petition. Thereafter, Meredith’s
counsel filed a motion to withdraw as counsel.
       The district court issued a notice of intent to dismiss the petition for post-conviction
relief. The State then filed a motion for summary disposition and supporting brief regarding
Meredith’s remaining third claim. Through counsel, Meredith filed a response to the district
court’s notice of intent to dismiss. Subsequently, a hearing was held on counsel’s motion to
withdraw.    At that hearing, Meredith’s counsel agreed to continue his representation and
withdrew the motion to withdraw. However, approximately two weeks later, Meredith’s counsel
filed a second motion to withdraw, which the district court granted after a hearing.
       Thereafter, Meredith filed the following pro se: first affidavit of petitioner, motion for
leave to amend petition for post-conviction relief, memorandum in support of second amended
verified petition for post-conviction relief, second amended verified petition for post-conviction
relief, and motion to take judicial notice of underlying criminal records and transcripts. The
State filed a second motion for summary disposition and supporting brief addressing only
Meredith’s first claim. A hearing was held on Meredith’s motion to file a second amended
petition and motion to take judicial notice. At the hearing, the district court denied Meredith’s
motion to file a second amended petition because Meredith had not raised any new claims. The



                                                 2
district court took judicial notice of the parts of the underlying criminal case, but denied the
motion in relation to a separate criminal case.
       The district court filed a second notice of intent to dismiss the first two counts of the
amended petition, but granted Meredith a hearing on his third claim of ineffective assistance of
counsel for failing to investigate the case before entry of the guilty plea. Meredith filed a
response to the notice of intent to dismiss. The district court summarily dismissed the first two
claims of the amended petition, but ordered a hearing on the third. The district court also
appointed new counsel to represent Meredith at the hearing. The third claim was denied after an
evidentiary hearing. The district court entered a judgment dismissing Meredith’s petition for
post-conviction relief. Meredith timely appeals.
                                                  II.
                                           ANALYSIS
       Meredith argues that the district court erred in dismissing his petition for post-conviction
relief. He raises five issues on appeal. First, Meredith contends that he raised an issue of
material fact as to whether counsel was ineffective in failing to file a suppression motion.
Second, Meredith asserts that he raised an issue of material fact as to whether counsel was
ineffective in failing to obtain a mental health evaluation for sentencing. Third, Meredith argues
that the district court erred in denying his claim after an evidentiary hearing as to whether
counsel was ineffective in advising him as to his guilty plea. Fourth, Meredith contends that the
district court violated its duty to take judicial notice of a separate criminal case. Finally,
Meredith argues that the district court erred in denying his motion to file a second amended
petition for post-conviction relief.
A.     Claims Summarily Dismissed
       In his petition, Meredith alleged three instances of ineffective assistance of counsel. The
district court addressed one of those allegations after holding an evidentiary hearing. The
remaining allegations were summarily dismissed prior to hearing. A petition for post-conviction
relief initiates a proceeding that is civil in nature. I.C. § 19-4907; Rhoades v. State, 148 Idaho
247, 249, 220 P.3d 1066, 1068 (2009); State v. Bearshield, 104 Idaho 676, 678, 662 P.2d 548,
550 (1983); Murray v. State, 121 Idaho 918, 921, 828 P.2d 1323, 1326 (Ct. App. 1992). Like a
plaintiff in a civil action, the petitioner must prove by a preponderance of evidence the
allegations upon which the request for post-conviction relief is based. Goodwin v. State, 138

                                                  3
Idaho 269, 271, 61 P.3d 626, 628 (Ct. App. 2002). A petition for post-conviction relief differs
from a complaint in an ordinary civil action. Dunlap v. State, 141 Idaho 50, 56, 106 P.3d 376,
382 (2004). A petition must contain much more than a short and plain statement of the claim
that would suffice for a complaint under Idaho Rule of Civil Procedure 8(a)(1). Rather, a
petition for post-conviction relief must be verified with respect to facts within the personal
knowledge of the petitioner, and affidavits, records, or other evidence supporting its allegations
must be attached or the petition must state why such supporting evidence is not included with the
petition. I.C. § 19-4903. In other words, the petition must present or be accompanied by
admissible evidence supporting its allegations or the petition will be subject to dismissal. Wolf v.
State, 152 Idaho 64, 67, 266 P.3d 1169, 1172 (Ct. App. 2011).
       Idaho Code Section 19-4906 authorizes summary dismissal of a petition for post-
conviction relief, either pursuant to a motion by a party or upon the court’s own initiative, if it
appears from the pleadings, depositions, answers to interrogatories, and admissions and
agreements of fact, together with any affidavits submitted, that there is no genuine issue of
material fact and the moving party is entitled to judgment as a matter of law. When considering
summary dismissal, the district court must construe disputed facts in the petitioner’s favor, but
the court is not required to accept either the petitioner’s mere conclusory allegations,
unsupported by admissible evidence, or the petitioner’s conclusions of law. Roman v. State, 125
Idaho 644, 647, 873 P.2d 898, 901 (Ct. App. 1994); Baruth v. Gardner, 110 Idaho 156, 159, 715
P.2d 369, 372 (Ct. App. 1986). Moreover, the district court, as the trier of fact, is not constrained
to draw inferences in favor of the party opposing the motion for summary disposition; rather, the
district court is free to arrive at the most probable inferences to be drawn from uncontroverted
evidence. Hayes v. State, 146 Idaho 353, 355, 195 P.3d 712, 714 (Ct. App. 2008). Such
inferences will not be disturbed on appeal if the uncontroverted evidence is sufficient to justify
them. Id.
       Claims may be summarily dismissed if the petitioner’s allegations are clearly disproven
by the record of the criminal proceedings, if the petitioner has not presented evidence making a
prima facie case as to each essential element of the claims, or if the petitioner’s allegations do
not justify relief as a matter of law. Kelly v. State, 149 Idaho 517, 521, 236 P.3d 1277, 1281
(2010); DeRushé v. State, 146 Idaho 599, 603, 200 P.3d 1148, 1152 (2009). Thus, summary
dismissal of a claim for post-conviction relief is appropriate when the court can conclude, as a

                                                 4
matter of law, that the petitioner is not entitled to relief even with all disputed facts construed in
the petitioner’s favor. For this reason, summary dismissal of a post-conviction petition may be
appropriate even when the state does not controvert the petitioner’s evidence. See Roman, 125
Idaho at 647, 873 P.2d at 901.
       Conversely, if the petition, affidavits, and other evidence supporting the petition allege
facts that, if true, would entitle the petitioner to relief, the post-conviction claim may not be
summarily dismissed. Charboneau v. State, 140 Idaho 789, 792, 102 P.3d 1108, 1111 (2004);
Sheahan v. State, 146 Idaho 101, 104, 190 P.3d 920, 923 (Ct. App. 2008). If a genuine issue of
material fact is presented, an evidentiary hearing must be conducted to resolve the factual issues.
Goodwin, 138 Idaho at 272, 61 P.3d at 629.
       On appeal from an order of summary dismissal, we apply the same standards utilized by
the trial courts and examine whether the petitioner’s admissible evidence asserts facts which, if
true, would entitle the petitioner to relief. Ridgley v. State, 148 Idaho 671, 675, 227 P.3d 925,
929 (2010); Sheahan, 146 Idaho at 104, 190 P.3d at 923. Over questions of law, we exercise free
review. Rhoades, 148 Idaho at 250, 220 P.3d at 1069; Downing v. State, 136 Idaho 367, 370, 33
P.3d 841, 844 (Ct. App. 2001).
       Meredith contends the following ineffective assistance of counsel claims were
erroneously dismissed: (1) deficiency in failing to file a motion to suppress a forced blood draw;
and (2) deficiency in failing to obtain a mental health evaluation for sentencing. A claim of
ineffective assistance of counsel may properly be brought under the Uniform Post-Conviction
Procedure Act. Barcella v. State, 148 Idaho 469, 477, 224 P.3d 536, 544 (Ct. App. 2009). To
prevail on an ineffective assistance of counsel claim, the petitioner must show that the attorney’s
performance was deficient and that the petitioner was prejudiced by the deficiency. Strickland v.
Washington, 466 U.S. 668, 687-88 (1984); Self v. State, 145 Idaho 578, 580, 181 P.3d 504, 506
(Ct. App. 2007). To establish a deficiency, the petitioner has the burden of showing that the
attorney’s representation fell below an objective standard of reasonableness. Aragon v. State,
114 Idaho 758, 760, 760 P.2d 1174, 1176 (1988); Knutsen v. State, 144 Idaho 433, 442, 163 P.3d
222, 231 (Ct. App. 2007). Where, as here, the petitioner was convicted upon a guilty plea, to
satisfy the prejudice element, the petitioner must show that there is a reasonable probability that,
but for counsel’s errors, he or she would not have pled guilty and would have insisted on going
to trial. Plant v. State, 143 Idaho 758, 762, 152 P.3d 629, 633 (Ct. App. 2006). This Court has

                                                  5
long adhered to the proposition that tactical or strategic decisions of trial counsel will not be
second-guessed on appeal unless those decisions are based on inadequate preparation, ignorance
of relevant law, or other shortcomings capable of objective evaluation. Gonzales v. State, 151
Idaho 168, 172, 254 P.3d 69, 73 (Ct. App. 2011).
       1.      Blood draw
       Meredith argues that the district court erroneously dismissed his ineffective assistance of
counsel claim as to his attorney’s failure to file a motion to suppress the results of the blood draw
taken after Meredith refused to submit to a breathalyzer test during the course of a traffic stop.
In a post-conviction proceeding challenging an attorney’s failure to pursue a motion in the
underlying criminal action, the district court may consider the probability of success of the
motion in question in determining whether the attorney’s inactivity constituted ineffective
assistance. Lint v. State, 145 Idaho 472, 477, 180 P.3d 511, 516 (Ct. App. 2008). Where the
alleged deficiency is counsel’s failure to file a motion, a conclusion that the motion, if pursued,
would not have been granted by the trial court, is generally determinative of both prongs of the
Strickland test. Lint, 145 Idaho at 477-78, 180 P.3d at 516-17.
       Meredith attached the probable cause affidavit in support of his arrest as an exhibit to his
own affidavit. The affidavit shows that Meredith was arrested for DUI on July 7, 2012. It
further shows that he refused breath and blood testing but a blood sample was taken anyway.
Meredith’s affidavit asserted that trial counsel declined to file a motion to suppress evidence of
the blood draw despite his request that she do so. The district court dismissed the claim, finding
that Meredith had not presented any admissible evidence “to support [Meredith’s] claim that the
failure to file a motion to suppress constituted deficient performance, i.e. fell below an objective
standard of reasonableness.” Further the court found that Meredith “has not even alleged that
(let alone presented admissible evidence that), but for his counsel’s deficient performance, the
outcome of the proceedings in the underlying case would have been different.”
       On appeal, Meredith contends that counsel should have filed a suppression motion based
on Missouri v. McNeely, ___ U.S. ___, 133 S. Ct. 1552 (2013), State v. Halseth, 157 Idaho 643,
339 P.3d 368 (2014), and State v. Wulff, 157 Idaho 416, 337 P.3d 575 (2014). In McNeely, the
United States Supreme Court held that the natural metabolization of alcohol in the bloodstream
does not present a per se exigency that justifies an exception to the Fourth Amendment’s search
warrant requirement for nonconsensual blood testing in all driving under the influence cases and

                                                 6
instead, exigency in this context must be determined case-by-case based on the totality of the
circumstances. McNeely, ___ U.S. at ___, 133 S. Ct. at 1556. This holding abrogated the
previously established precedential case law. In Halseth and Wulff, the Idaho Supreme Court
held that application of the implied-consent statute as a per se exception to the warrant
requirement as to blood draws violates the Fourth Amendment, likewise overruling prior Idaho
case law. Halseth, 157 Idaho at 646, 339 P.3d at 371; Wulff, 157 Idaho at 423, 337 P.2d at 582.
       McNeely was issued on April 17, 2013. The judgment in the underlying criminal case
was entered on February 11, 2013. At that time, “Idaho precedent [held] that forced blood draws
based on the implied consent exception fall under the alternate consent exception to the warrant
requirement.” Wulff, 157 Idaho at 420, 337 P.3d at 579, overruling State v. Diaz, 144 Idaho 300,
302-03, 160 P.3d 739, 741-42 (2007), and State v. Woolery, 116 Idaho 368, 371, 775 P.2d 1210,
1212 (1989). Therefore, as Meredith’s counsel correctly concluded, a suppression motion made
at the time Meredith’s criminal case was pending would have been without merit. Meredith has
failed to present any evidence that counsel’s performance was deficient or that he was prejudiced
by lack of a motion to suppress the results of his blood draw. The district court did not err in
dismissing this claim.
       2.      Mental health evaluation
       Meredith argues that the district court erroneously dismissed his ineffective assistance of
counsel claim as to his attorney’s failure to obtain a mental health evaluation prior to sentencing.
The district court dismissed the claim finding that Meredith “failed to state a claim, or provide
admissible evidence to support a claim, of ineffective assistance of counsel for failure to request
a mental health evaluation prior to sentencing.”
       In support of his claim, Meredith submitted evidence demonstrating that he has a history
of mental illness and counsel knew of the existence of these issues. Meredith attached as an
exhibit to his affidavit a statement prepared by his trial counsel in the criminal case. In that
statement, counsel stated that she did not seek a mental health evaluation because the plea
agreement for a rider was “a good deal” and this was Meredith’s third felony; Meredith had a
pending probation violation on another felony; the sentencing judge was already aware of
Meredith’s mental health issues because of his supervision of Meredith in mental health court;
and getting an evaluation would only serve to delay Meredith’s ability to begin the rider.



                                                   7
       As was determined by the district court, Meredith’s claim of a mental health history alone
shows neither deficient performance nor prejudice. In the memorandum in support of his second
amended verified petition for post-conviction relief, Meredith cited to McLuckie v. Abbott, 337
F.3d 1193 (10th Cir. 2003) in support of the conclusory statement that counsel’s failure to obtain
a mental health evaluation prior to sentencing fell below an objective standard of reasonableness.
However, in that case, the Tenth Circuit Court of Appeals upheld the state court’s finding that
counsel’s deficient performance by failing to timely investigate a mental health defense was not
prejudicial. Id. at 1202. In addition, Meredith does not allege that trial counsel’s failure to
request a mental health evaluation prior to sentencing would have resulted in a different outcome
at sentencing. The district court did not err in dismissing this claim.
B.     Ineffective Assistance of Counsel Claim Denied After Evidentiary Hearing
       Meredith asserts counsel’s performance was ineffective with respect to failing to
adequately investigate the State’s case and advise Meredith before Meredith pled guilty.
Following an evidentiary hearing, the district court issued a written order denying this claim. In
order to prevail in a post-conviction proceeding, the petitioner must prove the allegations by a
preponderance of the evidence. I.C. § 19-4907; Stuart v. State, 118 Idaho 865, 869, 801 P.2d
1216, 1220 (1990); Baxter v. State, 149 Idaho 859, 861, 243 P.3d 675, 677 (Ct. App. 2010).
When reviewing a decision denying post-conviction relief after an evidentiary hearing, an
appellate court will not disturb the lower court’s factual findings unless they are clearly
erroneous. I.R.C.P. 52(a); Dunlap v. State, 141 Idaho 50, 56, 106 P.3d 376, 382 (2004); Russell
v. State, 118 Idaho 65, 67, 794 P.2d 654, 656 (Ct. App. 1990). The credibility of the witnesses,
the weight to be given to their testimony, and the inferences to be drawn from the evidence are
all matters solely within the province of the district court. Dunlap, 141 Idaho at 56, 106 P.3d at
382; Larkin v. State, 115 Idaho 72, 73, 764 P.2d 439, 440 (Ct. App. 1988). We exercise free
review of the district court’s application of the relevant law to the facts. Baxter, 149 Idaho at
862, 243 P.3d at 678.
       Determining whether an attorney’s pretrial preparation falls below a level of reasonable
performance constitutes a question of law, but is essentially premised upon the circumstances
surrounding the attorney’s investigation. Thomas v. State, 145 Idaho 765, 769, 185 P.3d 921,
925 (Ct. App. 2008). To prevail on a claim that counsel’s performance was deficient for failing
to interview witnesses, a petitioner must establish that the inadequacies complained of would

                                                  8
have made a difference in the outcome of trial. Id. It is not sufficient merely to allege that
counsel may have discovered a weakness in the State’s case. Id. We will not second-guess trial
counsel in the particularities of trial preparation. Id.
        After holding an evidentiary hearing, the district court found that counsel had adequately
investigated Meredith’s case by reviewing the case file and the evidence (including the
toxicology report and audio recording created by law enforcement). Further, counsel conducted
legal research on possible defenses as well as contacted a potential expert witness to explore
possible defenses to the charge. Although Meredith alleged that his attorney did not consult with
him, evidence presented at the hearing showed otherwise. Finally, the district court did find that
trial counsel did not discuss trial strategy with Meredith. However, this was due to Meredith’s
expressed intent to plead guilty.
        On appeal, Meredith claims the district court erred but does not claim the district court’s
factual findings are clearly erroneous or that the district court’s findings do not support its legal
conclusions. 1 A party waives an issue on appeal if either argument or authority is lacking.
Powell v. Sellers, 130 Idaho 122, 128, 937 P.2d 434, 440 (Ct. App. 1997). The district court did
not err in denying this claim.
C.      Judicial Notice of a Separate Criminal Case
        Meredith contends the district court erred by declining to take judicial notice of a
criminal case other than the one giving rise to these post-conviction proceedings. Idaho Rule of
Evidence 201(b) provides that a court may take judicial notice of a fact when the fact is capable
of accurate determination by resort to sources whose accuracy cannot reasonably be questioned.
A court must take judicial notice if requested by a party and supplied with the necessary
information. I.R.E. 201(d). A district court may take judicial notice of its own record in the case
before it. Larson v. State, 91 Idaho 908, 909, 435 P.2d 248, 249 (1967); Newman v. State, 149
Idaho 225, 227, 233 P.3d 156, 158 (Ct. App. 2010). It is error, however, for the district court to
base its decision on judicial notice of the judge’s personal recollection of events in the criminal
proceeding. Matthews v. State, 122 Idaho 801, 807-08, 839 P.2d 1215, 1221-22 (1992).

1
        Rather, Meredith seems to imply that at the time his plea was entered he was either under
the influence of alcohol, drugs, or other medication or that he was mentally unwell due to having
been refused prescribed medications while in jail. Whether Meredith’s plea was entered
voluntarily is not an issue before this Court. However, we note the district court did expressly
find that the record supports the conclusion that Meredith’s plea was voluntary.
                                                   9
        Meredith filed a motion requesting that the district court take judicial notice “of the
underlying criminal records and transcripts” in both the underlying criminal case (CR-FE-2012-
14434) as well as a separate criminal case (MD-2012-2768). Meredith indicated that those
records were to include:
        1.     All disclosed discovery and documents disclosed that are bates labeled 1-
               151, and ISP Forensic Lab Reports;
        2.     The underlying misdemeanor case file in MD-2012-2768 and CR-FE-
               2012-14434;
        3.     The audio/transcript from MD-2012-2768 hearing dismissing said case,
               and the transcript that was prepared on the hearing conducted on
               January 17, 2012, in CR-FE-2012-14434;
        4.     Any and all exhibits used in CR-FE-2012-14592;
        5.     Any and all Ada County Mental Health Court and Jail Mental Health
               Records;
        6.     The Presentence Investigation Report;
        7.     The psychological mental health evaluation, if one was prepared.
        The district court granted the motion as to the underlying criminal case and transcript.
Specifically, the district court took judicial notice of the following: probable cause affidavit;
police reports from three Boise City police officers; Idaho State Police Forensic Services blood
toxicology report and payment reimbursement form; the preliminary hearing transcript, dated
January 17, 2013; trial counsel’s notes; and the underlying criminal record in case number CR-
FE-12-14434. The district court declined to take judicial notice of the criminal record in case
number MD-2012-2768.
        On appeal, Meredith contends that the records from the separate criminal case would
have substantiated his claims of ineffective assistance of counsel as to deficiency in failing to
obtain a mental health evaluation for sentencing and failing to investigate the case adequately
before the guilty plea. Conversely, the State contends that Meredith has cited nothing in the
record to show what those records are, what they contain, or why they are relevant. Therefore,
the State argues, Meredith’s assertion that the records would have substantiated his claims is not
an adequate offer of proof and that the record in this case is insufficient for appellate review of
this issue.
        “[T]he party is in the best position to identify and refer the court to the relevant portions
of the record that support his or her arguments.” Fortin v. State, 160 Idaho 437, 442, 374 P.3d
600, 605 (Ct. App. 2016). “[T]he specificity requirement of I.R.E. 201(d) requires that a party
provide more than a blanket reference to an entire case when requesting a court to take judicial

                                                 10
notice of documents or items within it.” Id. at 442-43, 374 P.2d 605-06. If a party fails to
specify which material from the underlying case he or she is requesting, judicial notice is not
mandatory. See Taylor v. McNichols, 149 Idaho 826, 835, 243 P.3d 642, 651 (2010) (holding
that, where it was erroneous for the district court to take judicial notice, it certainly cannot be
said that such notice was mandatory and, therefore, I.R.E. 201(d) is inapplicable).
       In this case, Meredith filed a pro se motion requesting that the district court take judicial
notice of the entire underlying record of two cases. This blanket request was supplemented only
by the request for a transcript of the dismissal hearing which would have been included anyway.
There is a lack of specificity, but it is unclear whether the district court denied the motion on this
ground. As the State points out, the record is insufficient. The only portion of the record that
indicates what transpired at the hearing, during which the court addressed the motion, is a minute
entry that makes it difficult to discern the district court’s analysis. It is the responsibility of the
appellant to provide a sufficient record to substantiate his or her claims on appeal. Powell, 130
Idaho at 127, 937 P.2d at 439. In the absence of an adequate record on appeal to support the
appellant’s claims, we will not presume error. Id.
       Further, due to the lack of specificity, we are not able to discern whether the separate
criminal case file contains any adjudicative facts. Adjudicative facts may be judicially noticed
by the court or upon request under I.R.E. 201(c) and 201(d). However, “[a] judicially noticed
fact must be one not subject to reasonable dispute in that it is either (1) generally known within
the territorial jurisdiction of the trial court or (2) capable of accurate and ready determination by
resort to sources whose accuracy cannot reasonably be questioned.”              I.R.E. 201(b).    The
commentary of Federal Rule of Evidence 201--the federal counterpart of the Idaho rule--is
enlightening in this regard.     F.R.E. 201.     The commentary states that “a high degree of
indisputability is the essential prerequisite” and that “the tradition has been one of caution in
requiring that the matter be beyond reasonable controversy.” F.R.E. 201, noted in subdivision
(a); F.R.E. 201, noted in subdivision (b). Because there is nothing in the record to demonstrate
the relevancy of the documents in the separate criminal case file, it was appropriate for the
district court to exclude them.       Therefore, because Meredith failed to comply with the
requirements of I.R.E. 201(d), there was no mandatory duty imposed on the district court to take
blanket judicial notice of the separate criminal case file. Accordingly, Meredith has failed to



                                                  11
show the district court abused its discretion by denying, in part, his motion to take judicial
notice.
D.        Motion to File a Second Amended Petition
          Meredith argues that the district court erred by denying his motion to file a second
amended petition for post-conviction relief. The district court determined Meredith had failed to
raise any new claims. Pursuant to I.R.C.P. 15(a)(2), “a party may amend its pleading only with
the opposing party’s written consent or the court’s leave. The court should freely give leave
when justice so requires.”      Motions to amend pleadings are to be liberally granted under
I.R.C.P. 15(a). Estate of Becker v. Callahan, 140 Idaho 522, 528, 96 P.3d 623, 629 (2004).
However, the decision to grant or deny a motion to amend is left to the sound discretion of the
trial court. Jones v. Watson, 98 Idaho 606, 610, 570 P.2d 284, 288 (1977). A proposed
amendment which would not entitle the party to the relief claimed is properly refused. Bissett v.
State, 111 Idaho 865, 869, 727 P.2d 1293, 1297 (Ct. App. 1986).
          Meredith first argues that the amendment was necessary to include his own affidavit and
five exhibits not attached to the first amended petition. However, the first amended petition
specifically incorporated exhibits submitted with the original petition. Further, the district court
took judicial notice of the five exhibits attached to Meredith’s affidavit which was filed on the
same day as the motion to file a second amended petition.             Therefore, amendment was
unnecessary when Meredith could support the claim with evidence and argument in opposition to
dismissal.
          Meredith next argues he needed to amend the petition to include legal authority to make
it “clear that he was invoking a federal right” so he could preserve the issue and not be “barred at
a latter time” in federal court. Meredith cites to Gray v. Netherland, 518 U.S. 152 (1996) and
Robinson v. Schriro, 595 F.3d 1086 (9th Cir. 2010) in support of the proposition that he must cite
cases or other authority in his petition to preserve claims for consideration in a subsequent
federal habeas corpus action. Gray and Robinson require the federal court determining whether
state remedies have been exhausted to look at the facts and law asserted in the state court. Gray,
518 U.S. 162-63; Robinson, 595 F.3d at 1101-03. However, they do not support the notion that
federal courts are limited to look to the state court post-conviction petition alone. To the
contrary, the relevant inquiry is whether the petitioner presented the claim “on direct appeal or in
state habeas proceedings.” Gray, 518 U.S. at 165. See also Robinson, 595 F.3d at 1101.

                                                12
       Meredith has failed to show that his proposed second amended petition addressed any
actual flaw in the first amended petition. Moreover, he has shown no potential prejudice from
the denial of the second amendment. We cannot say the district court abused its discretion in
finding that Meredith had failed to raise any new claims. Therefore, we hold that the district
court acted within its discretion in denying Meredith’s motion to amend his petition for post-
conviction relief.
                                              III.
                                       CONCLUSION
       The judgment dismissing Meredith’s petition for post-conviction relief is affirmed.
       Judge MELANSON and Judge HUSKEY CONCUR.




                                               13